Exhibit LEASE AGREEMENT between LAKEPOINTE ASSETS LLC as Lessor and FLUOR ENTERPRISES INC., d/b/a Fluor Signature Services as Lessee Dated as of June 28, TABLE OF CONTENTS 1. Demise; Title; Condition; True Lease 2. Term 3. Rent 4. Use 5. Net Lease; No Termination 6. Taxes and Impositions; Law and Agreements; Space Leases 7. Liens; Subordination 8. Indemnification; Fees and Expenses 9. Environmental Matters 10. Maintenance and Repair; Additions 11. Trade Fixtures 12. Condemnation and Casualty 13. Insurance 14. Financial Services; Certificates 15. Purchase Procedure 16. Quiet Enjoyment 17. Survival 18. Subletting; Assignment 19. Advances by Lessor 20. Conditional Limitations – Events of Default and Remedies 21. Granting of Easements, Etc. 22. Restriction of Lessor Transfers; Release 23. Telecommunication Equipment 24. Notices 25. Estoppel Certificates 26. No Merger 27. Surrender 28. Separability 29. Signs; Showing 30. Waiver of Trial by Jury 31. Recording 32. Miscellaneous 33. Right of First Offer 34. Building Name and Sinage 35. Disclosure of Information 36. Limitation on Damages APPENDIX I Definitions SCHEDULE A Description of Leased Property SCHEDULE A-1 Site Plan SCHEDULE B Lease Data SCHEDULE B-1 Basic Rent SCHEDULE C Certain Definitions SCHEDULE C-1 Termination Value Table SCHEDULE D Permitted Encumbrances SCHEDULE E Subordination, Non-Disturbance and Attornment Agreement SCHEDULE F Estoppel Certificate SCHEDULE G Market Rent SCHEDULE H Trade Fixtures SCHEDULE I Conditions of Non-Disturbance for Sublessees THIS LEASE, dated as of June 28, 2001 (as amended from time to time this "LEASE"), between Lakepointe Assets LLC, a Delaware limited liabilitycompany ("LESSOR"), as Lessor, having an office at 5847 San Felipe Drive, Suite 2600, Houston, Texas 77057, and Fluor Enterprises Inc., a California corporation d/b/a Fluor Signature Services (herein, together with any entity succeeding thereto by consolidation, merger or acquisition of its assets substantially as an entirety, called "LESSEE"), having an address at One Enterprise Drive, Aliso Viejo, California 92656, both parties intending to be legally bound. Capitalized terms not otherwise defined when they first appear are defined in Appendix I. 1.
